Eastern District of New Case   1-21-40976-nhl
                        York - LIVE                  Doc 1.6.2)
                                    Database 1.6 (Revision 66-2   Filed 08/13/21      Entered 08/13/21 07:34:38
                                                                          https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?100425269257065-L_1_0-1



                                        Query     Reports         Utilities   Help     What's New      Log Out

                                                                                                                  CLOSED,ACO

                                                 U.S. District Court
                                       Eastern District of New York (Brooklyn)
                                  CIVIL DOCKET FOR CASE #: 1:21-cv-03932-BMC


         Manor v. 44 Box Street Investors LLC et al                                Date Filed: 07/13/2021
         Assigned to: Judge Brian M. Cogan                                         Date Terminated: 08/05/2021
         Demand: $27,000                                                           Jury Demand: None
         Cause: 28:1442 Notice of Removal                                          Nature of Suit: 190 Contract: Other
                                                                                   Jurisdiction: Federal Question
         Plaintiff
         Mr. Rafi Manor                                            represented by Isaac Nutovic
                                                                                  Nutovic & Associates
                                                                                  261 Madison Avenue,
                                                                                  26th Floor
                                                                                  New York, NY 10016
                                                                                  212-421-9100
                                                                                  Fax: 212-697-4432
                                                                                  Email: inutovic@nutovic.com
                                                                                  ATTORNEY TO BE NOTICED


         V.
         Defendant
         44 Box Street Investors LLC

         Defendant
         116 India Villa Investors LLC

         Defendant
         17 Diamond Street Investors LLC

         Defendant
         44 Box Villa LLC

         Defendant
         116 India Villa LLC

         Defendant
         17 Diamond Villa LLC

         Defendant
         79 Greene Villa LLC



1 of 3                                                                                                                  8/12/2021, 11:19 AM
Eastern District of New Case   1-21-40976-nhl
                        York - LIVE                  Doc 1.6.2)
                                    Database 1.6 (Revision 66-2   Filed 08/13/21      Entered 08/13/21 07:34:38
                                                                          https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?100425269257065-L_1_0-1




         Date Filed         # Docket Text
         07/13/2021         1 NOTICE OF REMOVAL by Rafi Manor from N.Y. Supreme Court, case number
                              506870/2020. ( Filing fee $ 402 receipt number ANYEDC-14650378) (Attachments: # 1
                              Exhibit State Court Summons, # 2 Notice of Motion and Exhibits) (Nutovic, Isaac)
                              (Entered: 07/13/2021)
         07/14/2021             Notice: Re: Incomplete Civil Cover Sheet. The Clerk's Office cannot assign this case
                                without a completed Civil Cover Sheet. All questions *** INCLUDING the
                                CERTIFICATION OF ARBITRATION ELIGIBILITY*** section on the second page
                                needs to be answered. Please submit Civil Cover Sheet. (Bowens, Priscilla) (Entered:
                                07/14/2021)
         07/14/2021         2 Civil Cover Sheet.. by Rafi Manor (Nutovic, Isaac) (Entered: 07/14/2021)
         07/14/2021             Case Assigned to Judge Brian M. Cogan. Please download and review the Individual
                                Practices of the assigned Judges, located on our website. Attorneys are responsible for
                                providing courtesy copies to judges where their Individual Practices require such.
                                (Bowens, Priscilla) (Entered: 07/15/2021)
         07/15/2021         3 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1,
                              the parties are notified that if all parties consent a United States magistrate judge of this
                              court is available to conduct all proceedings in this civil action including a (jury or
                              nonjury) trial and to order the entry of a final judgment. Attached to the Notice is a blank
                              copy of the consent form that should be filled out, signed and filed electronically only if
                              all parties wish to consent. The form may also be accessed at the following link:
                              http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may withhold
                              your consent without adverse substantive consequences. Do NOT return or file the
                              consent unless all parties have signed the consent. (Bowens, Priscilla) (Entered:
                              07/15/2021)
         07/15/2021         4 This attorney case opening filing has been checked for quality control. See the
                              attachment for corrections that were made, if any. (Bowens, Priscilla) (Entered:
                              07/15/2021)
         07/15/2021             This case has been opened in the Eastern District of New York. If you plan to continue
                                representing your client(s), you must be admitted to practice before this court. You must
                                do so by applying for Pro Hac Vice or permanent admission. To apply for Pro Hac Vice
                                admission, you must first register for an ECF login and password. Please visit the Court's
                                website at www.nyed.uscourts.gov/attorney-admissions for guidance. Once registered,
                                you must electronically file a Motion to Appear Pro Hac Vice. You must pay the required
                                pro hac vice fee online. (Bowens, Priscilla) (Entered: 07/15/2021)
         07/15/2021             ORDER TO SHOW CAUSE. The parties are directed to show cause by 7/23/2021
                                pursuant to 28 U.S.C. § 157 and the Standing Order of Reference in this district why this
                                case should not be referred to the Bankruptcy Court for this district. Ordered by Judge
                                Brian M. Cogan on 7/15/2021. (Weisberg, Peggy) (Entered: 07/15/2021)
         08/04/2021             ORDER. No party having responded to this Court's Order to Show Cause of 7/15/2021,
                                and it appearing that this action is related to In re Manor, No. 21-cv-3932 (Bankr.
                                E.D.N.Y.), within the meaning of 28 U.S.C. § 157 and the Standing Orders of Reference
                                of this Court, it is hereby ORDERED that the case is referred to the Bankruptcy Court for
                                such disposition as is authorized by law. Upon that referral, the Clerk of Court is directed



2 of 3                                                                                                                  8/12/2021, 11:19 AM
Eastern District of New Case   1-21-40976-nhl
                        York - LIVE                  Doc 1.6.2)
                                    Database 1.6 (Revision 66-2   Filed 08/13/21      Entered 08/13/21 07:34:38
                                                                          https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?100425269257065-L_1_0-1


                                to administratively close this case in this Court subject to reopening should the decision
                                of the Bankruptcy Court require review in this Court. Ordered by Judge Brian M. Cogan
                                on 8/4/2021. (Weisberg, Peggy) (Entered: 08/04/2021)
         08/05/2021             Incomplete ACO Case Termination/Statistical/Non Reportable Closing. (Guzzi,
                                Roseann) (Entered: 08/05/2021)




3 of 3                                                                                                                  8/12/2021, 11:19 AM
